EXHIBIT 10.1

 

--------------------------------------------------------------------------------

 

 

CITI TRENDS, INC.

ANNUAL INCENTIVE BONUS PLAN

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 ESTABLISHMENT OF PLAN

1

1.1

Background

1

1.2

Purpose

1

1.3

Effective Date

1

 

 

 

ARTICLE 2 DEFINITIONS

1

2.1

Definitions

1

 

 

 

ARTICLE 3 ADMINISTRATION

3

3.1

Committee

3

3.2

Authority of Committee

3

3.3

Decisions Binding

4

 

 

 

ARTICLE 4 ELIGIBILITY

4

4.1

Designation of Participants

4

4.2

Partial Year Participation

4

4.3

Demotions

4

 

 

 

ARTICLE 5 OPERATION OF THE PLAN

4

5.1

Plan Structure

4

5.2

Establishment of Target Bonuses

5

5.3

Company Financial Objectives

5

5.4

Individual Performance Objectives

5

5.5

Minimum Required Performance Goal and Individual Award Limits

5

5.6

Payout Form and Timing

6

5.7

Terminations of Employment

6

5.8

Change in Control

6

 

 

 

ARTICLE 6 AMENDMENT, MODIFICATION AND TERMINATION

6

6.1

Amendment, Modification and Termination

6

6.2

Termination After or During Plan Year

6

 

 

 

ARTICLE 7 GENERAL PROVISIONS

7

7.1

No Right to Participate

7

7.2

No Right to Employment

7

7.3

Withholding

7

7.4

Funding

7

7.5

Expenses

7

7.6

Titles and Headings

7

7.7

Gender and Number

7

7.8

Governing Law

7

 

i

--------------------------------------------------------------------------------


 

CITI TRENDS, INC.

ANNUAL INCENTIVE BONUS PLAN

 

ARTICLE 1

ESTABLISHMENT OF PLAN

 

1.1                                 BACKGROUND.  The Citi Trends, Inc. Annual
Incentive Bonus Plan (the “Plan”) provides a program for the grant of annual
Performance Bonuses. This Plan has been established and approved, and will be
administered by, the Committee.  It is intended that the Performance Bonuses
earned under this Plan shall be Qualified Performance-Based Cash Awards with
respect to Participants who are Covered Employees, with the intent that the
Performance Bonuses will be fully deductible by the Company without regard to
the limitations of Code Section 162(m).  The aggregate dollar value of any
Performance Bonus that may be paid to any one Participant during any one
calendar year under the Plan is $2 million.

 

1.2.                              PURPOSE.  The purpose of this Plan is to
provide for the payment of a cash bonus to key employees of the Company, the
payment of which will be based on the achievement of Performance Objectives
during a Plan Year.  Company Financial Objectives are designed to focus on
overall corporate financial results that drive shareholder value.  Unless
otherwise specified by the Committee, the Performance Objectives include Minimum
Required Performance, Company Financial Objectives and Individual Performance
Objectives.

 

1.3.                              EFFECTIVE DATE.  This Plan was approved by the
Committee on March 19, 2009, to be effective as of the beginning of the
Company’s 2009 fiscal year.  The Plan was approved by the shareholders of the
Company on May 27, 2009.

 

ARTICLE 2

DEFINITIONS

 

2.1.                              DEFINITIONS.  The following terms shall have
the following meanings for purposes of this Plan, unless the context in which
they are used clearly indicates that some other meaning is intended.

 

Beneficiary. A person designated, in the manner determined by the Committee, to
exercise the rights of the Participant and to receive any distribution with
respect to any Performance Bonus upon the Participant’s death.

 

Change in Control. The occurrence of any one of the following events:

 

(a)                                  The acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
50% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition by a Person who is on the
Effective Date the beneficial owner of 50% or more of the Outstanding Company
Voting Securities, (ii) any acquisition directly from the Company, (iii) any
acquisition by the Company, (iv) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (v) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection
(c) of this definition; or

 

(b)                                 Individuals who, as of the Effective Date,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board of Directors of
the Company; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s

 

1

--------------------------------------------------------------------------------


 

shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors of the
Company; or

 

(c)                                  Consummation of a reorganization, merger,
consolidation or share exchange or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Voting Securities, and (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination, and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

(d)                                 Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company.

 

Code Section 162(m). Section 162(m) of the Internal Revenue Code of 1986, as
amended from time to time, and includes a reference to the underlying final
regulations.

 

Committee.  The Compensation Committee of the Board of Directors of the Company.

 

Company Financial Objectives.  The Company Financial Objectives established by
the Committee for a Plan Year, as provided in Article 5.

 

Covered Employee. A covered employee as defined in Code Section 162(m)(3).

 

Disability. Any illness or other physical or mental condition of a Participant
that renders the Participant incapable of performing his customary and usual
duties for the Company, or any medically determinable illness or other physical
or mental condition resulting from a bodily injury, disease or mental disorder
which, in the judgment of the Committee, is permanent and continuous in nature.
The Committee may require such medical or other evidence as it deems necessary
to judge the nature and permanency of the Participant’s condition.

 

Effective Date.  February 1, 2009.

 

GAAP.  Generally accepted accounting principles for U.S. companies.

 

Individual Award Limit.  Has the meaning described in Section 5.5.

 

Individual Performance Objectives.  The Individual Performance Objectives
established by the Committee for a Plan Year, as provided in Article 5.

 

2

--------------------------------------------------------------------------------


 

Minimum Required Performance.  Has the meaning given such term in Section 5.5.

 

Participant. A person who, as an employee of the Company or a Subsidiary, has
been granted a Performance Bonus under the Plan; provided that in the case of
the death of a Participant, the term “Participant” refers to a Beneficiary or
the legal guardian or other legal representative acting in a fiduciary capacity
on behalf of the Participant under applicable state law and court supervision.

 

Performance Bonus.  The bonus payable to a Participant under this Plan
calculated by reference to the achievement of applicable Performance Objectives,
as determined in accordance with Article 5.

 

Performance Objectives.  Collectively with respect to a Participant, Minimum
Required Performance and any other Company Financial Objectives and Individual
Performance Objectives (applicable to the Participant), as provided in
Article 5.

 

Plan.  The Citi Trends, Inc. Annual Incentive Bonus Plan, as set forth in this
document together with any subsequent amendments hereto.

 

Plan Year.  The Company’s fiscal year.

 

Qualified Business Criteria. One or more of the criteria listed in Section 5.5
upon which the Minimum Required Performance goals for Qualified
Performance-Based Cash Awards may be established by the Committee.

 

Qualified Performance-Based Cash Award. A Performance Bonus that is intended to
qualify for the exemption from the limitation on deductibility imposed by Code
Section 162(m) that is set forth in Code Section 162(m)(4)(C) or any successor
provision thereto and is made subject to performance goals based on Qualified
Business Criteria as set forth in Section 5.5.

 

Retirement. Termination of employment with the Company or a Subsidiary after
attaining age 65.

 

Schedule.  Means a document setting forth Company Financial Objectives for a
Plan Year and the relative weightings of such measures and such other
information as the Committee determines is appropriate.

 

Subsidiary. Any corporation, limited liability company, partnership or other
entity of which a majority of the outstanding voting stock or voting power is
beneficially owned directly or indirectly by the Company.

 

Target Bonus.  Has the meaning described in Section 5.2.

 

ARTICLE 3

ADMINISTRATION

 

3.1.                              COMMITTEE.  This Plan shall be administered by
the Committee.

 

3.2.                              AUTHORITY OF COMMITTEE.  The Committee has the
exclusive power, authority and discretion to:

 

(a)  Designate Participants for each Plan Year;

 

(b)  Establish and review Performance Objectives and weightings for different
Performance Objectives for each Plan Year;

 

(c)  Establish Target Bonuses for Participants for each Plan Year;

 

(d)  Determine whether and to what extent Performance Objectives were achieved
for each Plan Year;

 

3

--------------------------------------------------------------------------------


 

(e)  Increase (subject to the Individual Award Limit) or decrease the
Performance Bonus otherwise payable to any Participant resulting from the
achievement of financial Performance Objectives in any Plan Year, based on such
subjective factors as the Committee shall deem relevant;

 

(f)  Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer this Plan;

 

(g)  Make all other decisions and determinations that may be required under this
Plan or as the Committee deems necessary or advisable to administer this Plan;
and

 

(h)  Amend this Plan as provided herein.

 

3.3.                              DECISIONS BINDING.  The Committee’s
interpretation of this Plan and all decisions and determinations by the
Committee with respect to this Plan are final, binding, and conclusive on all
parties.

 

ARTICLE 4

ELIGIBILITY

 

4.1.                              DESIGNATION OF PARTICIPANTS.  Officers of the
Company or its Subsidiaries are eligible to participate in the Plan.  Exhibit A
hereto lists the officers who are designated as Participants in this Plan for
the 2009 Plan Year.  The Chief Executive Officer may designate additional Senior
Vice Presidents or Executive Vice Presidents as Participants and shall promptly
report such additional names to the Committee; provided, however, that such
delegated authority shall be limited to individuals who are not anticipated to
be Covered Employees for the Plan Year.  The Committee, in its discretion, may
determine whether other positions may qualify for participation in all or any
portion of this Plan for any subsequent Plan Year or change Target Bonuses of
existing Participants.  Within the first 90 days of each Plan Year, the
Committee shall approve and substitute a new Exhibit A indicating the
Participants and their Target Bonuses for that Plan Year.  The Company will
notify Participants of their eligibility to participate, and the terms thereof,
in writing.

 

4.2.                              PARTIAL YEAR PARTICIPATION.  If a Participant
begins employment or is promoted to an eligible position after the beginning of
a Plan Year, the Committee, in its discretion, may determine whether such person
may participate in this Plan and if so, the terms of such participation, which
will be prorated based on the number of days such person participated in this
Plan during the Plan Year, unless the Committee determines otherwise.  If a
Participant takes a leave of absence during the Plan Year for any reason the
Participant will receive a pro rata share of a Performance Bonus, if any, for
such Plan Year, unless the Committee decides otherwise.

 

4.3.                              DEMOTIONS.  If a Participant is demoted during
the Plan Year, the Committee will determine whether Plan participation ends at
that time, or is continued, perhaps at a reduced level.  If participation ends,
any Performance Bonus earned during the time of participation will be prorated
for the Plan Year.

 

ARTICLE 5

OPERATION OF THE PLAN

 

5.1.                              PLAN STRUCTURE.  Each Participant shall be
eligible to receive a Performance Bonus for the Plan Year if the Company meets
or exceeds certain Performance Objectives set by the Committee.  It is
anticipated that the Committee shall establish or approve Performance Objectives
and their respective weightings, and Target Bonuses as provided in Sections 5.2,
5.3 and 5.4.  In establishing Performance Objectives, the Committee may take
into account such factors as it deems appropriate, including, without
limitation, prior year results, planned business results, anticipated business
trends, performance relative to peer companies and macroeconomic conditions. 
Those Performance Objectives

 

4

--------------------------------------------------------------------------------


 

shall provide the framework for the Committee in determining the appropriate
amount of incentive awards to payout in each Plan Year.  However, this Plan is
designed to provide the Committee discretion to make pay-outs that differ from
those that would result from the application of Sections 5.2, 5.3 and 5.4, if
circumstances warrant, so long as, at a minimum, the requirements of Section 5.5
are met.  Such circumstances could include, for example and without limitation,
events that are not anticipated at the time the Performance Objectives are
established or extenuating circumstances or extraordinary performance that is
not recognized through the Performance Objectives.

 

5.2.                              ESTABLISHMENT OF TARGET BONUSES.  The
Committee plans to establish Performance Objectives (in addition to Minimum
Required Performance) and Target Bonuses (other than the Individual Award Limit)
for each Plan Year, by approving the percentage of each Participant’s base
salary that will be awarded to the Participant for that Plan Year if Minimum
Required Performance is achieved and if the other established Performance
Objectives are achieved at the target level (the “Target Bonus”).  Each
Participant’s Target Bonus percentage will be communicated in writing to the
Participant.  The actual Performance Bonus to a Participant may be greater or
less than his or her Target Bonus, depending on the level of achievement of
Company Financial Objectives, as provided in the relevant Schedule, and
Individual Performance Objectives, and depending on whether the Committee
exercises its discretion to increase or reduce a resulting Performance Bonus as
provided herein.

 

5.3.                              COMPANY FINANCIAL OBJECTIVES.  Within the
first 90 days of each Plan Year, it is anticipated that the Committee will
approve Company Financial Objectives for that Plan Year in addition to Minimum
Required Performance, and shall set forth such Company Financial Objectives in
one or more Schedules.  The Schedule shall provide the formula that the
Committee will use as a guide for determining a Participant’s Performance Bonus
at a level below the Individual Award Limit.

 

5.4.                              INDIVIDUAL PERFORMANCE OBJECTIVES.  Within the
first 90 days of each Plan Year, it is anticipated that the Committee will
approve Individual Performance Objectives for Participants who are executive
officers and that the Chief Executive Officer or other appropriate officers will
approve Individual Performance Objectives for other Participants.  Any such
Individual Performance Objectives will be communicated to Participants in
writing.  The Committee shall consider the degree of achievement of Individual
Performance Objectives as a guide in exercising its discretion in determining a
Participant’s Performance Bonus at a level below the Individual Award Limit.

 

5.5                                 MINIMUM REQUIRED PERFORMANCE GOAL AND
INDIVIDUAL AWARD LIMITS.  The Committee will establish for each Plan Year
beginning with the 2009 Plan Year a minimum performance goal (“Minimum Required
Performance”) under the Plan based on one or more of the following Qualified
Business Criteria:

 

·                  EBITDA

·                  EBIT

·                  Earnings Per Share

·                  Net Income

·                  Pretax Income

·                  Sales

·                  Comparable Store Sales

 

In any Plan Year in which Minimum Required Performance is achieved, the
Performance Bonus payable to each Participant under the Plan for such Plan Year
shall be $2 million (the “Individual Award Limit”) or any lesser amount
determined by the Committee based on the level of actual performance compared to
Company Financial Objectives and/or Individual Performance Objectives and

 

5

--------------------------------------------------------------------------------


 

such other Performance Objectives or any other criteria determined by the
Committee.  As described herein, it is anticipated that the Committee will
exercise discretion such that the Performance Bonus paid to a Participant for a
Plan Year would represent the amount that would be payable pursuant to the
applicable Company Financial Objectives and/or Individual Performance
Objectives, rather than the full Individual Award Limit.  In any Plan Year in
which the Committee fails to set a Target Bonus for a Participant, the
Performance Bonus for that Participant shall be zero for that year unless the
Committee determines otherwise (but in no event shall the bonus exceed the
Individual Award Limit).

 

The Minimum Required Performance shall be communicated in writing to each
Participant within the first 90 days of each Plan Year.

 

5.6.                              PAYOUT FORM AND TIMING.  Performance Bonuses
will be paid within thirty (30) days after the Committee determines whether and
to what extent Performance Objectives were achieved, but no later than the
15th day of the third month following the end of the Plan Year for which the
Performance Bonuses, if any, were earned.

 

5.7.                              TERMINATION OF EMPLOYMENT.  In the event of
the termination of a Participant’s employment prior to the end of the Plan Year,
the Participant shall not be entitled to payment of any Performance Bonus;
provided, however, that (i) if such termination is by reason of the
Participant’s death, Disability or Retirement, or (ii) if such termination
occurs for any reason other than death, Disability or Retirement and the
Committee, in its discretion, shall so determine, the Participant will be paid a
Performance Bonus equal to the pro rata portion (based on the number of days
worked during the Plan Year) of the Performance Bonus, if any, that would
otherwise be payable if the Participant had continued employment through the end
of the Plan Year, based on actual performance.  For example, no Performance
Bonus shall be paid if Minimum Required Performance is not achieved.  If Minimum
Required Performance is achieved, then the Participant’s Performance Bonus shall
be based on the applicable performance matrix.  Any such Performance Bonus shall
be paid at the normal time for payment of Performance Bonuses hereunder.  Any
amounts paid on behalf of a deceased Participant will be paid to the
Participant’s Beneficiary.  For terminations after the end of the Plan Year, but
before payout from this Plan, payout will be made as though the termination had
not occurred.

 

5.8.                              CHANGE IN CONTROL.  In the event a Change in
Control occurs during the Plan Year, a pro rata portion of the Target Bonus
amounts for that Plan Year (based on the number of days in the Plan Year
preceding the Change in Control, divided by 365) shall be deemed earned,
notwithstanding the level of achievement of Performance Objectives or Minimum
Required Performance. Such pro rata Target Bonuses shall be paid to Participants
no later than 30 days after the effective date of the Change in Control.

 

ARTICLE 6

AMENDMENT, MODIFICATION AND TERMINATION

 

6.1.                              AMENDMENT, MODIFICATION AND TERMINATION.  The
Committee may, at any time and from time to time, amend, modify or terminate
this Plan.  The Committee may condition any amendment or modification on the
approval of shareholders of the Company if such approval is necessary or deemed
advisable with respect to tax, securities or other applicable laws, policies or
regulations, including without limitation Code Section 162(m).

 

6.2.                              TERMINATION AFTER OR DURING PLAN YEAR. 
Termination of this Plan after a Plan Year but before Performance Bonuses are
paid for that Plan Year will not reduce Participants’ rights to receive
Performance Bonuses for the Plan Year.  Termination or amendment of this Plan
during a Plan Year may be retroactive to the beginning of the Plan Year, at the
discretion of the Committee.  If a Change in Control occurs, no amendment or
termination may adversely affect amounts payable to a Participant without the
consent of the Participant.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 7

GENERAL PROVISIONS

 

7.1.                              NO RIGHT TO PARTICIPATE.  No employee has any
right to be selected to participate in this Plan.

 

7.2.                              NO RIGHT TO EMPLOYMENT.  Nothing in this Plan
shall interfere with or limit in any way the right of the Company or any
Subsidiary to terminate any Participant’s employment at any time, nor confer
upon any Participant any right to continue in the employ of the Company or any
Subsidiary.

 

7.3.                              WITHHOLDING.  The Company or any Subsidiary
shall have the authority and the right to deduct or withhold, or require a
Participant to remit to the Company, an amount sufficient to satisfy federal,
state, and local taxes (including the Participant’s FICA obligation) required by
law to be withheld with respect to any taxable event arising as a result of this
Plan.

 

7.4.                              FUNDING.  Benefits payable under this Plan to
a Participant or to a Beneficiary will be paid by the Company from its general
assets.  The Company is not required to segregate on its books or otherwise
establish any funding procedure for any amount to be used for the payment of
benefits under this Plan.  The Company may, however, in its sole discretion, set
funds aside in investments to meet its anticipated obligations under this Plan. 
Any such action or set-aside may not be deemed to create a trust of any kind
between the Company and any Participant or beneficiary or to constitute the
funding of any Plan benefits.  Consequently, any person entitled to a payment
under this Plan will have no rights greater than the rights of any other
unsecured creditor of the Company.

 

7.5.                              EXPENSES.  The expenses of administering this
Plan shall be borne by the Company and its Subsidiaries.

 

7.6.                              TITLES AND HEADINGS.  The titles and headings
of the Sections in this Plan are for convenience of reference only, and in the
event of any conflict, the text of this Plan, rather than such titles or
headings, shall control.

 

7.7.                              GENDER AND NUMBER.  Except where otherwise
indicated by the context, any masculine term used herein also shall include the
feminine; the plural shall include the singular and the singular shall include
the plural.

 

7.8.                              GOVERNING LAW.  To the extent not governed by
federal law, this Plan shall be construed in accordance with and governed by the
laws of the State of Delaware.

 

The foregoing is hereby acknowledged as being the Citi Trends, Inc. Annual
Incentive Bonus Plan as adopted by the Committee on March 19, 2009 and by the
shareholders on May 27, 2009.

 

 

CITI TRENDS, INC.

 

 

 

 

 

/s/ Bruce D. Smith

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PARTICIPANTS AND TARGET BONUS PERCENTAGES EFFECTIVE MARCH 19, 2009

UNDER THE ANNUAL INCENTIVE BONUS PLAN

 

Name

 

% of Base Salary Payable at Target
Achievement of
Performance Objectives*

 

 

 

 

 

R. David Alexander, Jr.

 

100

%

 

 

 

 

Elizabeth R. Feher

 

65

%

 

 

 

 

Bruce D. Smith

 

50

%

 

 

 

 

James A. Dunn

 

50

%

 

 

 

 

Ivy D. Council

 

50

%

 

--------------------------------------------------------------------------------

*Subject to the achievement of Minimum Required Performance

 

--------------------------------------------------------------------------------